DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11119602. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application. The claims are as follows with the differences highlighted:
17463940
11119602
With reference to claim 21: A touchscreen comprising: a plurality of capacitive sense elements disposed in an array; and a touchscreen controller operatively coupled to the plurality of capacitive sense elements, the touchscreen controller to: determine a correlation coefficient based on a reference response of a set of the plurality of capacitive sense elements and a measured response of the set of capacitive sense elements to one or more conductive elements of a passive dial disposed on the array, wherein: the correlation coefficient is determined for each angle of the passive dial, and the correlation coefficient is indicative of a level of similarity between the reference response and the measured response, each for a particular angle; detect, based on the correlation coefficient for each angle of the passive dial, a current angle of the passive dial by identifying an angle of the passive dial having a maximum correlation coefficient; output data corresponding to the current angle of the passive dial to a user interface controller.
With reference to claim 1: A capacitive touchscreen display comprising: a touchscreen having a plurality of capacitive sensors; a passive dial having one or more conductive elements, the passive dial mounted at least partially within an active area of the touchscreen such that the one or more conductive elements are proximate to the face of the touchscreen and move in conjunction with a rotation of the passive dial; and a touchscreen controller operatively coupled to the touchscreen, the touchscreen controller configured to: determine, for each angle of the passive dial, a correlation coefficient based on a reference response of a set of the plurality of capacitive sensors and a measured capacitive response of the set of capacitive sensors to the one or more conductive elements, wherein the correlation coefficient for each angle of the passive dial is indicative of a level of similarity between the reference response for a particular angle and the measured capacitive response for the particular angle; detect, based on the correlation coefficient for each angle of the passive dial, a current angle of the passive dial by identifying an angle of the passive dial having a maximum correlation coefficient; and output data corresponding to the current angle of the passive dial to a user interface controller.

Claim 1 of this application is being anticipated by claim 1 of patent 11119602 with similar variation in the non-highlighted limitation above.
17463940
11119602
With reference to claim 27: A method comprising: measuring, by a capacitance measurement circuit of a touch screen controller, a capacitance on a plurality of capacitive sense elements arranged in an array; determining, by the touch screen controller a correlation coefficient for each angle of a passive dial disposed on the array, the passive dial comprising at least one conductive element, wherein: the correlation coefficient is derived from a reference response of a set of the plurality of capacitive sense elements and a measured capacitive response of the set of capacitive sense elements to the one or more conductive elements of the passive dial, and the correlation coefficient for each angle of the passive dial is indicative of a level of similarity between the reference response for a particular angle and the measured response for the particular angle; detecting, by the touch screen controller a current angle of the passive dial by identifying an angle of the passive dial having a maximum correlation coefficient; and outputting data, by the touch screen controller, the data corresponding to the current angle of the passive dial to a user interface controller.
With reference to claim 7: A method comprising: providing a passive dial mounted within an active area of a touchscreen comprising a plurality of capacitive sensors, the passive dial comprising one or more conductive elements that are proximate to the face of the touchscreen and move in conjunction with a rotation of the passive dial; determining, by a touch screen controller for each angle of the passive dial, a correlation coefficient based on a reference response of a set of the plurality of capacitive sensors and a measured capacitive response of the set of capacitive sensors to the one or more conductive elements, wherein the correlation coefficient for each angle of the passive dial is indicative of a level of similarity between the reference response for a particular angle and the measured capacitive response for the particular angle; detecting, by the touch screen controller based on the correlation coefficient for each angle of the passive dial, a current angle of the passive dial by identifying an angle of the passive dial having a maximum correlation coefficient; and outputting data corresponding to the current angle of the passive dial to a user interface controller.

Claim 27 of this application is being anticipated by claim 7 of patent 11119602 with similar variation in the non-highlighted limitation above.
17463940
11119602
With reference to claim 22:
With reference to claim 2:
With reference to claim 23:
With reference to claim 3:
With reference to claim 24:
With reference to claim 4:
With reference to claim 25:
With reference to claim 5:
With reference to claim 26:
With reference to claim 6:
With reference to claim 28:
With reference to claim 8:
With reference to claim 29:
With reference to claim 9:
With reference to claim 30:
With reference to claim 10:
With reference to claim 31:
With reference to claim 11:
With reference to claim 32:
With reference to claim 12:

Claims 22-26 and 28-32 of this application is being anticipated by and comparable to claims 2-6 and 8-12 of patent 11119602.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/29/2022